Citation Nr: 0908355	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-06 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for dextrocardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from September 1965 to 
September1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appellant failed to appear for a hearing before a member 
of the Board in July 2008.

The Board notes that, on his substantive appeal dated 
February 2006, the appellant requested a hearing before a 
member of the Board.  Thereafter, VA scheduled the appellant 
for a hearing in July 2008 and mailed him a letter dated June 
2008 notifying him of the scheduled hearing date and time.  
The notice letter was returned by the US Postal Service with 
the label "Return to Sender Attempted - Not known - Unable 
to Forward."  Subsequent thereto, the record shows that the 
RO verified the last known address of the appellant as that 
used on the returned mail and attempted to locate the current 
whereabouts of the appellant.  Specifically, a whitepages.com 
and Debtor Discovery search were conducted.  An October 2008 
Report of Contact reflects the RO's finding that the 
appellant's whereabouts are unknown.

In this case, the Board finds that VA has fully discharged 
its duty to assist the appellant with respect to the 
scheduling and notification of his requested hearing.  
Clearly, the appellant has not kept VA apprised of his 
whereabouts.  Mail has been returned to VA and the appellant 
has not submitted a change of address form to VA.  VA has 
conducted a good faith effort to locate the appellant, but 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him."  See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  Accordingly, no remand is required and the 
Board will proceed with consideration of the appeal.

The issue of entitlement to service connection for 
dextrocardia is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension is not shown in service or within the initial 
post separation year, and is not attributable to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
April 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  This is error and presumed prejudicial to 
the appellant unless VA can demonstrate otherwise.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, 
the Board finds that there is no prejudice to the appellant 
in this timing error because the claim is denied and the 
appellant has not been deprived of information needed to 
substantiate his claim.  The very purpose of the VCAA notice 
has not been frustrated by the timing error here.  Also, the 
Board notes that the appellant has been represented 
throughout his appeal by an accredited Veterans Service 
Organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder 
along with private treatment records provided directly by the 
appellant.  Also, VA afforded the appellant an opportunity to 
appear for a hearing as discussed above.

In this case, VA has not afforded the appellant an 
examination or obtained a medical opinion on his behalf.  The 
Board finds that a VA examination is not necessary in this 
case as the appellant does not claim onset of disability in 
service, to include signs or symptoms, the current existence 
of the disability is not controverted, and there is nothing 
of record indicating that the claimed disability may be 
related to service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (the threshold is low when considering whether 
there is an indication that a disability or persistent or 
recurring symptoms of a disability may be associated with the 
Veteran's service); see also Duenas v. Principi, 18 Vet. App. 
512 (2004) (The Court held that an examination must be 
conducted where the record before the Secretary (1) contains 
competent evidence that the veteran has persistent or 
recurrent symptoms of disease and (2) indicates that those 
symptoms may be associated with his active military service).  
Accordingly, a VA examination would serve no useful purpose 
here.  It is noted that neither the appellant nor his 
representative have requested a VA examination, or indicated 
that a VA examination would aid with substantiating the 
claim.

The appellant responded to VA in April 2006 that he had no 
other information or evidence to provide that would 
substantiate the claim.  As such, the Board finds that there 
is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Initially, the Board notes the appellant does not assert that 
any claimed disorder is a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Cardiovascular-renal disease, to include hypertension, shall 
be considered to have been incurred in or aggravated by 
service although not otherwise established during the period 
of service if manifested to a compensable degree within one 
year following service in a period of war or following 
peacetime service on or after January 1, 1947.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 
3.309(a).

Hypertension

The appellant seeks service connection for hypertension.  On 
his original claim, VA Form 21-526 received in March 2005, he 
indicated hypertension, but he did not report any date of 
onset.  On this form, he reported only having had treatment 
through the Colorado VA.  The appellant gave no details 
regarding the onset of hypertension, or signs or symptoms 
thereof, in any correspondence with VA, to include his notice 
of disagreement (NOD) and substantive appeal.  Rather, on his 
NOD dated June 2005, the appellant reported having had VA 
treatment and submitted copies of private medical records 
dated 1994 to 2001 along with a lay statement from his 
mother.  His mother's statement is silent concerning 
hypertension and blood pressure.

A review of the record shows that hypertension is not shown 
in service or within the initial post separation year.  
Service treatment records show that, on service enlistment 
examination dated August 1965, the heart and vascular systems 
were normal.  Blood pressure was 120/78.  A note indicated 
that a September 1965 chest x-ray was negative.  Report of 
Examination for separation dated August 1969 reflects normal 
clinical evaluation.  Blood pressure was 100/62.  The 
appellant filled out a Report of Medical History, which he 
signed and certified as true.  Therein, he denied high or low 
blood pressure, pain or pressure in the chest, palpitation or 
pounding heart, and any other symptoms.

Post service treatment records dated from 1994 to 2001 
reflect an assessment of hypertension.  An August 1994 
treatment note shows history of hypertension diagnosed in 
1988.  Similarly, VA treatment records dated 2004 to 2006 
reflects an assessment of hypertension.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for hypertension.  Competent medical or lay 
evidence has not been presented showing the onset of 
hypertension in service, or within the initial post 
separation year.  Hypertension is first shown roughly 20 
years after service discharge.  Moreover, competent evidence 
has not been presented showing that hypertension is 
attributable to the appellant's period of service.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  Accordingly, the claim is denied.

Analysis



ORDER

Service connection for hypertension is denied.

Dextrocardia

Service entrance examination dated August 1965 and separation 
examination dated August 1969 show normal clinical findings.  
Reports of Medical History associated with these examination 
show no complaint or history of cardiac abnormality to 
include dextrocardia.  An April 1966 routine chest x-ray 
noted "? Dextrocardia?".  The failure of the AOJ to 
identify this evidence constitutes error.

Private medical records dated since August 1994 show that the 
appellant has "situs inversus totalis."  An MRI study dated 
November 2001 indicated abdominal situs inversus and that the 
cardiac situs could not be determined.

The appellant's mother reported in a July 2005 statement that 
she told the recruiting officer that the appellant had a 
"serious health condition, which caused his heart to be on 
the right side of body."  She indicated that the condition 
was dextrocardia and attached an internet definition of this 
condition from Wikipedia.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation. See 38 C.F.R. § 3.303(c).

VA's General Counsel has held that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 
1990); 38 C.F.R. §§ 3.303(c), 3.306.

The term "defects," viewed in the context of C.F.R. § 
3.303(c) are definable as structural or inherent 
abnormalities or conditions which are more or less stationary 
in nature.  VAOPGCPREC 82-90 (July 18, 1990).  "Disease" has 
been broadly defined as any deviation from or interruption of 
the normal structure or function of any part, organ, or 
system of the body that is manifested by a characteristic set 
of symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 385 (26th Ed.1974).

In view of the in-service chest X-ray and current findings a 
VA examination with opinion is required.  Accordingly, the 
case is Remanded for the following:

The Veteran should be scheduled for a VA 
examination.  (If the Veteran is not 
located, a VA opinion without examination 
may be substituted.)  The claims file is 
to be made available to the examiner.  
After examination and review of the file, 
the examiner should answer the following:

Is this veteran's dextrocardia due to a 
congenital defect?  Was there any in-
service disease or injury that either 
caused the dextrocardia or aggravated the 
dextrocardia?  The examiner should 
provide reasoning for any opinion 
reached.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


